index numbers internal_revenue_service national_office technical_advice_memorandum tam-117130-97 march cc dom fi p b1 number release date taxpayer’s name taxpayer’s address taxpayer’s ein tax years conference held legend taxpayer a b t-1 t-2 t-3 t-4 t-5 t-6 t-7 tam-117130-97 t-8 t-9 t-10 t-11 company issues is the gain_or_loss from the termination of taxpayer’s liability hedging_transactions ordinary or capital in character should taxpayer be granted relief under sec_7805 of the internal_revenue_code from the retroactive application of the character rules of sec_1_1221-2 of the income_tax regulations conclusions the gain_or_loss from the termination of taxpayer's liability hedging_transactions is ordinary sec_7805 relief from the retroactive application of the character rules of sec_1_1221-2 is granted for transactions t-1 t-2 t-3 t-4 t-5 t-6 t-7 t-8 t-9 and t-10 sec_7805 relief is not granted for transaction t-11 facts on date taxpayer a calendar_year taxpayer entered into liability hedging_transactions in the form of interest rate swaps t-1 t-2 and t-3 on date taxpayer entered into a liability hedging_transaction in the form of an interest rate cap t-4 in date taxpayer entered into liability hedging_transactions in the form of interest rate swaps t-5 t-6 and t- on date taxpayer entered into liability hedging_transactions in the form of interest rate swaps t-8 and t-9 on date taxpayer entered into a liability hedging_transaction t-10 tam-117130-97 the facts submitted state that all of these liability hedging_transactions were entered into in the normal course of taxpayer’s trade_or_business primarily to reduce the risk of interest rate fluctuations with respect to borrowings made by taxpayer in date taxpayer terminated a portion of t-4 between date and date taxpayer terminated of these liability hedge positions and recognized gain on each position for a total gain of dollar_figurea on date taxpayer entered into a liability hedging_transaction in the form of a swaption t-11 the facts submitted state that this hedge was entered into in the normal course of its trade_or_business primarily to reduce the risk of interest rate fluctuations with respect to borrowings made by taxpayer in date taxpayer terminated t-11 which resulted in a loss taxpayer terminated t-1 through t-10 after date and before date the date the temporary and proposed_regulations under sec_1_1221-2 were published law and analysis sec_1221 defines the term capital_asset as property held by the taxpayer whether or not connected with his trade_or_business and then excludes the following five specific classes of property from capital_asset status property of a kind which would properly be included in the inventory of the taxpayer real_property or other depreciable_property used in the taxpayer's trade_or_business a copyright a literary musical or artistic composition or similar_property held by the taxpayer who created it accounts or notes receivable acquired in the ordinary course of the taxpayer's trade_or_business for services rendered or from the sale of inventory and a publication of the united_states government sec_1_1221-2 provides that sec_1_1221-2 governs the treatment of hedging_transactions sec_1_1221-2 states generally that the term capital_asset does not include property that is part of a hedging_transaction as defined in sec_1 b sec_1_1221-2 defines a hedging_transaction to include a transaction that a taxpayer enters into in the normal course of its business primarily to reduce the risk of interest rate tam-117130-97 changes with respect to borrowings made or to be made by the taxpayer whether hedges of a taxpayer’s debt issuances borrowings are hedging_transactions is determined without regard to the use of the proceeds of the borrowings sec_1_1221-2 based on the facts submitted that taxpayer entered into t-1 through t-11 in the normal course of its trade_or_business primarily to reduce the interest rate risk with respect to its borrowings t-1 through t-11 were hedging_transactions within the meaning of sec_1_1221-2 thus the character of the gain_or_loss on the termination of the transactions is controlled by sec_1_1221-2 the liability hedging termination gains or losses are ordinary in character taxpayer requests relief under sec_7805 from the retroactive application of the character rules of sec_1_1221-2 for the liability hedges it terminated based on the facts submitted including information in taxpayer’s records and the service’s administrative practice taxpayer's request for relief under sec_7805 from the retroactive application of the character rules of sec_1_1221-2 is granted for the gain realized on the terminations of t-1 through t-10 which occurred prior to the issuance of the temporary and proposed character rules of sec_1_1221-2 relief is not granted and sec_1_1221-2 applies to the termination of t-11 a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent - end -
